Citation Nr: 9931247	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  95-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
right ankle.  

2.  Entitlement to service connection for low back pain.  

3.  Entitlement to service connection for bursitis of the 
right shoulder.  

4.  Evaluation of hypertension, currently rated as 10 percent 
disabling.  

5.  Evaluation of hemorrhoids, currently rated as non-
compensable.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In May 1997, a hearing was held before H. N. Schwartz, who is 
the Board member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West Supp. 1999).  

The case was previously before the Board in February 1998.  
The requested development has been completed.  

The July 1999 supplemental statement of the case reveals that 
the RO expressly considered referral of the rating issues to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have current arthritis of the right 
ankle as a result of disease or injury in service.   

3.  There is no evidence connecting the veteran's low back 
pain to disease or injury during his active service.  

4.   The veteran does not have current bursitis of the right 
shoulder.  

5.  The service-connected hypertension is controlled with 
medication.  Diastolic blood pressure of 110 or more, 
systolic blood pressure of 200 or more, or definite symptoms, 
have not been demonstrated.  

6.  The veteran has small internal hemorrhoids which are 
mildly symptomatic with brief episodes of bleeding occurring 
every 2 to 3 months.  The hemorrhoids are not large, 
thrombotic, irreducible.  There is no excessive redundant 
tissue, persistent bleeding, secondary anemia, or fissures.  


CONCLUSIONS OF LAW

1.  Arthritis of the right ankle was not incurred in or 
aggravated by active military service, and arthritis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  The claim for service connection for low back pain is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  Bursitis of the right shoulder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

4.  The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 7101 
(1998).  

5.  The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Code 7336 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for chronic diseases, including arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).  The 
service records show that the veteran had wartime service and 
do not show that he was in combat.  Thus, 38 U.S.C.A. § 1154 
(West 1991) is not applicable. 

Well Grounded Claims

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The July 1999 supplemental statement of the case particularly 
informed the veteran of the lack of evidence of well grounded 
claims, in accordance with 38 U.S.C. 5103 (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The Board 
Member, in the Remand, suggested the submission of additional 
evidence.  38 C.F.R. § 3.103 (1999).

I.  Arthritis Of The Right Ankle

The diagnosis of a chronic disease, degenerative joint 
disease of the tibiotalar joint, during service, rendered the 
claim well grounded.  38 U.S.C.A. § 1101 (West 1991).  When 
the veteran filed his claim, in 1994, the 1993 service 
department diagnosis of arthritis presented evidence of 
chronic disease.  The first part of 38 C.F.R. § 3.303(b) 
(1998), relating to a chronic disease in service, provided a 
regulatory basis for a nexus.  The diagnosis of a chronic 
disease during service raised a plausible claim which was 
meritorious and capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Even though the claim 
was not conclusive, the diagnosis of a chronic disability 
during service satisfied the veteran's initial burden under 
38 U.S.C.A. § 5107(a) to present evidence of a well grounded 
claim.  

However, because there had been changes in diagnoses during 
service, chronicity could be legitimately questioned.  
38 C.F.R. § 3.303.

The service medical records show that, in September 1992, the 
veteran was seen for an ankle strain and possible fracture.  
In October 1992, the veteran reported trauma 2 months 
earlier, when he twisted his ankle playing basketball.  There 
was swelling, obvious deformity and pain.  X-rays revealed no 
objective findings.  The diagnosis was sprain of the right 
ankle with chronic pain.  Treatment was prescribed.  

Later in October 1992, it was reported that the veteran had 
twisted his ankle and had not responded to treatment.  
Objectively, the ankle was within normal limits without 
laxity, but with pain on range of motion and use.  X-rays 
were interpreted as showing a possible incomplete fracture at 
the anterior tibial base with small spurs anteriorly and 
posteriorly.  The assessment was chronic ankle pain and 
possible fracture.  

There were continued complaints of ankle pain in November 
1992.  A consultation report dated in November 1992 shows the 
veteran reported having right ankle pain since November 1992.  
The examiner noted pain on dorsiflexion.  There was a 
positive drawer sign with pain.  The assessment was that the 
pain was probably due to secondary osteophyte formation at 
the distal anterior tibia.  However, X-ray studies were 
negative.  

The veteran's right ankle was re-evaluated in January 1993.  
Examination led to the assessment that osteophytic 
impingement of the right ankle could not be specifically 
ruled out; however, the sprain symptoms had nearly fully 
resolved.  

On a February 1993 orthopedic consultation, it was reported 
that the right ankle was neurovascularly intact.  There was a 
full range of motion, actively and passively, with tenderness 
just anterior to the medial malleolus.  There was good 
stability and motor responses were 5/5 throughout.  X-rays 
were negative.  The assessment was pain in the right ankle, 
likely secondary to old injury.  

In March 1993, it was noted that the veteran's right ankle 
pain had never completely resolved.  A bone scan was 
interpreted by a physician as showing a focus in the right 
tibiotalar joint most consistent with traumatic or 
degenerative process and mild up take in the region of the 
middle cuneiform or navicular which was of unknown clinical 
significance.  The March 1993 X-rays were reported to show a 
very prominent joint without evidence of fracture.  The 
findings were reviewed in April 1993.  There was noted to be 
slight lipping of the anterior aspect of the talus with 
decreased talonavicular joint space.  The assessment was a 
mild talonavicular arthritis.  

A diagnosis of talonavicular degenerative joint disease of 
the right ankle was recorded in October 1993.  

An orthopedic evaluation in November 1993 reviewed the 
progress of the veteran's right ankle complaints, noting 
persistent pain.  The X-rays findings were reviewed.  The 
diagnosis was degenerative joint disease of the tibiotalar 
joint.  That diagnosis was noted on a December 1993 physical 
profile.  

A service medical record dated in March 1994 reflects 
reinjury of the right ankle.  There was tenderness at the 
fibulotalar ligament.  There was no edema, bruising or 
instability.  The assessment was a first degree sprain of the 
right ankle.  

A clinical note dated in June 1994 discloses right ankle 
pain.  Also in June 1994, a physical profile was continued 
for degenerative joint disease of the right ankle.  

The July 1994 retirement examination report shows that a 
physician found the veteran's lower extremities to be normal.  

On the December 1994 VA examination, the veteran complained 
of right ankle pain.  The physician found no swelling or 
limitation of motion.  The X-rays revealed no evidence of 
bony or joint abnormality.  The diagnosis was history of 
right ankle trauma, normal X-ray.  There were no findings or 
diagnosis of a current right ankle disability.  

At his May 1997 Board hearing, the veteran testified that his 
right ankle ached if he walks on it for a long period of 
time.  He also reported ankle pain and episodes of swelling.  
Hearing transcript, 16.  

Pursuant to the Remand of this Board, a VA examination of the 
veteran's joints was done in November 1998.  The veteran 
reported that, since he injured his ankle in service, he had 
continued to have pain in the anterior and lateral aspects.  
The pain was reported to be severe at times, and worse with 
standing and walking.  Examination of the right ankle 
revealed tenderness anteriorly and over the lateral 
submalleolar region.  The range of motion was from 5 degrees 
dorsiflexion to 40 degrees plantar flexion.  There was no 
swelling or limping.  Circulation was intact and subtalar 
motion was normal.  Anterior-posterior, lateral and oblique 
X-rays were read as negative.  The diagnosis was, by history, 
sprained right ankle.  The doctor commented that the 
functional loss was subjective based on pain; that each part 
was less functional in the veteran's mind, such as ankle pain 
limiting walking.  

On the March 1999 VA examination, the veteran reported an 
inversion injury during service with some continued ankle 
pain.  Examination disclosed defuse anterior tenderness and 
medial joint space tenderness.  There was no evidence of 
effusion.  He had approximately 20 degrees dorsiflexion, 45 
degrees plantar flexion, 20 degrees external rotation, and 10 
degrees internal rotation.  All range of motions were without 
a significant amount of pain or difficulty.  Dorsalis pedis 
and posterior tibial pulses were 2+ with positive sensation.  
X-rays disclosed an osteophyte about the medial deltoid 
insertion.  There was no significant narrowing of the joint 
space, sclerosis or masses seen.  The impression was right 
ankle pain.  The doctor commented that the veteran might have 
some low-grade post traumatic arthritis in the region of his 
medial deltoid insertion, following his inversion injury.  
However, there was no evidence of any significant arthritic 
changes.  

Another VA examination was conducted in May 1999.  The 
veteran told the examiner of an inversion injury in service 
and subsequent pain with running, long walking, and similar 
activity.  Examination showed a normal gait.  He could walk 
on his toes and heels and could squat and arise fully.  There 
was approximately 25 degrees of dorsiflexion and 30 degrees 
of plantar flexion in both ankles.  There was no effusion.  
There was full eversion and inversion, bilaterally, with no 
instability.  There was a negative talar drawer sign, 
bilaterally.  There was no anterior-posterior instability.  
There was some tenderness with inversion.  The lateral aspect 
of the right ankle had no effusion.  He was nontender over 
his fibula, anterior patellofemoral ligament, deltoid 
ligament, mid-foot and fore-foot.  He had a full subtalar 
range of motion.  He was neurovascularly intact with 2+ pedal 
pulses, bilaterally.  The March 1999 X-rays were consistent 
with no acute fractures, dislocation or significant 
degenerative changes in the joints.  There was good alignment 
with no evident talonavicular or tibiotalar arthritis.  The 
diagnosis was right ankle pain with no evidence of arthritis 
or instability noted on examination or radiographic 
evaluation.  The doctor's remarks were to the effect that 
there was no object evidence of a current right ankle 
disability.  

Summary

The veteran had a right ankle injury in service.  Service 
department physicians reported that injury residuals included 
degenerative joint changes.  These diagnoses must be weighed 
against the subsequent findings.  On examination for 
separation from service, a physician reported the lower 
extremities to be normal.  We again note that based on 
changing inservice diagnoses, chronicity could be 
legitimately questioned by VA.  38 C.F.R. § 3.303.  After 
service, the veteran was seen by 4 VA physician's.  None of 
them found any objective evidence of current injury residuals 
in the right ankle.  The March 1999 comment that the veteran 
might have some low grade post traumatic arthritis at best 
raises a possibility and it is out weighed by the other 
reports: in 1994 diagnosing a history only with currently 
normal X-rays, in November 1998 again diagnosing only a 
history, and in May 1999 specifically reporting that there 
was no current disability.  Although an osteophyte was 
identified by one examiner, others discounted that finding.  
The recent medical reports form a preponderance of evidence 
which outweighs earlier reports and establishes that the 
veteran does not have a right ankle disability.  38 U.S.C.A. 
§ 5107(b) (West 1991).  Specifically the presence of 
arthritis during service could be legitimately questioned and 
when fully investigated, it has been determined that he does 
not have arthritis.  There is no doubt to be resolved.  
Consequently, service connection must be denied.  

The Board notes that arthritis was not manifested to a degree 
of 10 percent disabling or more, in the year after the 
veteran completed active service or at any time post service.  
So, the provisions of 38 U.S.C.A. 1101, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998) do not support the 
claim.  


II.  Low Back Pain

This claim is not well grounded.  While there is evidence of 
injury in service, there is no evidence, from a physician or 
other competent witness, which connects a current disability 
to disease or injury in service.  As a lay witness, the 
veteran does not have the expertise to make an etiologic 
connection between a current disability and an earlier cause.  
His assertion that he currently has a back disability 
connected to service is not competent evidence.  The opinion 
of a doctor or other trained medical professional is 
required.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
evidence is not present for this claim.  

A service medical record discloses that the veteran twisted 
his back while lifting a kettle filled with water, in August 
1977.  There was pain at the L3, 4 and 5 levels and positive 
straight leg raising.  The assessment was a muscle spasm.  
Medication, heat and rest were recommended.  

On a physical examination during service, in August 1985, the 
veteran reported back pain after sleeping for a long time.  
The doctor reported that the veteran's spine was normal.  

In August 1992, the veteran reported having low back pain for 
2 to 3 days.  He was unable to pinpoint a cause of injury.  
Objectively, flexion was decreased.  The pain was in the L5-
S1 area.  Other findings were negative.  The assessment was 
low back pain and treatment was recommended.  

A service department clinical note of July 1994 shows that 
the veteran complained of low back pain.  He raised 
cautiously and had a slow gait.  There was decreased back 
motion.  There was subjective symptomatology in the mid-
lumbar paravertebral muscles.  The assessment was an acute 
back strain by history .  Treatment was recommended.  

The July 1994 retirement examination report shows that a 
physician found the veteran's spine to be normal.  

During the December 1994 VA examination, the veteran 
complained of low back pain.  Examination disclosed no muscle 
spasm or deformity.  There was a limitation of motion.  The 
X-rays revealed no evidence of fracture, subluxation, or 
misalignment.  The vertebral body heights and disk spaces are 
well maintained with pedicles intact.  The sacroiliac and hip 
joints were well maintained.  The diagnosis was history of 
low back pain with normal X-ray.  

In his May 1997 Board hearing, the veteran recounted back 
injuries in service.  He reported that he still had back 
symptoms and had received recent treatment.  Hearing 
transcript, 18 et seq.  While the veteran can testify of his 
experiences, he does not have the medical training and 
experience to diagnosis a current disability or to 
etiologically link a current diagnosis to a past disease or 
injury.  Consequently, the veteran's testimony is not 
competent evidence of current disability or of a connection 
to disease or injury in service.  See Grottveit.  

To complete the record, the Board Remanded for examination of 
the veteran.  The RO afforded him several recent 
examinations.  In November 1998, the veteran reported a 
lifting injury to his lower back.  He told of continuing back 
pain made worse by lifting and other use.  Examination 
disclosed normal contours.  The veteran was mildly tender at 
the L5 level.  There was no perivertebral muscle spasm.  The 
range of motion was 70 degrees flexion, 25 degrees extension, 
and 30 degrees right and left rotary and lateral bending.  
Straight leg raising was negative.  The were no neurologic 
deficits in the lower extremities.  X-rays were negative.  
The diagnosis was chronic minimal lumbar musculoligamentous 
strain.  The doctor commented that the functional loss was 
subjective based on pain.  Each part was less functional in 
the veteran's mind such that back pain limited lifting.  

The report of the March 1999 VA examination of the spine 
shows that the veteran denied any specific back injury.  He 
reported carrying heavy sacks and having numerous occasions 
during service when his back hurt.  He currently complained 
of pain and tenderness, especially in the morning and during 
weather changes.  There was no weakness, numbness, loss of 
bowel or bladder control, or lower extremity radiation.  
Examination of the back disclosed no tenderness to palpation.  
He had 100 degrees forward flexion and 20 degrees lateral 
bending, without significant pain.  Lower extremity strength 
was 5/5.  Sensation was positive throughout.  Deep tendon 
reflexes were, bilaterally, 2+ at the patellas and absent in 
the Achilles tendon.  Babinski responses were down going.  
Gait was normal.  Straight leg rasing was within normal 
limits.  The impression was low grade back pain without 
significant neurologic compromise.  The doctor commented that 
the veteran had a full range of motion with no significant 
pain or tenderness and no evidence or neurologic compromise.  
The doctor acknowledged that the veteran gave a history 
consistent with low grade osteoarthritis of the lumbar spine; 
however, he could not substantiate that without X-rays.  

The veteran was again examined by VA in May 1999.  He told of 
back injuries while lifting food and slipping on a wet floor.  
He reported that low back pain had been present since 
approximately 1985 and was exacerbated by running or long 
walks.  There was no lower extremity radiation.  There was no 
numbness, tingling, fever, chills, nausea, vomiting or bowel 
or bladder incontinence.  Pain was not relieved by pain or 
stretching.  Chiropractic treatment and over-the-counter 
anti-inflammatories provided some relief.  Back pain was said 
to be worse in the morning and improved with activity.  The 
back pain was reported to be episodic in nature.  Examination 
showed a normal gait, with the veteran able to walk on toes 
and heels.  He could squat and rise fully.  There was full 
forward flexion of the spine so that he could touch his toes.  
Lumbar extension was about 15 degrees.  Flexion and extension 
exacerbated pain in the L5-S1 region.  He had full lateral 
and rotational movement, bilaterally, without exacerbation of 
pain.  He was nontender over the greater trochanters and 
sciatic notch, bilaterally.  There was no buttocks or 
abductor atrophy.  He was nontender over the cervical and 
thoracic spine and only minimally tender at L5-S1 with no 
tenderness over the lumbosacral junction.  There was no 
paraspinous muscle spasm or masses.  Motor strength was 5/5 
in all muscle groups. Sensory responses to light touch were 
fully intact.  Reflexes were 2+, equal and symmetric at the 
patella and Achilles tendon.  There was no clonus or Babinski 
sign.  Straight leg raising and femoral notch testing were 
negative.  March 1999 X-rays were reported to show excellent 
bony alignment and no lytic lesions or bony masses.  Disk 
spaces were well maintained.  There was some slight facet 
sclerosis on L5-S1.  The diagnosis was mild facet arthritis 
in the lumbar spine with spondylolisthesis.  The physician 
remarked that the veteran did have a current disability, the 
spondylolisthesis with a mild facet arthritis in the lumbar 
spine at L5-S1, and that was probably unrelated to any 
previous injury but more an aging and degenerative process.  

Summary

The only competent medical opinion as to the etiology of the 
veteran's back symptoms link them to the aging process.  
While thorough examination has disclosed a mild back 
disability, no physician has linked this disability to 
disease or injury during service.  As there is no evidence 
from a doctor or other competent witness which links the 
current disability to disease or injury in service, the claim 
is not well grounded and must be denied.  Although arthritis 
was identified after service, it was not identified during 
service or within 1 year of separation from service and has 
not been attributed to service.

III.  Bursitis Of The Right Shoulder

This claim is well grounded.  When the veteran initiated his 
claim, in 1994, the right shoulder diagnoses, during service 
in 1993 and 1994, presented evidence of current disability 
connected to disease or injury in service.  

In January 1986, the veteran complained of severe pain in his 
right shoulder.  He said that he had the pain for about a 
month but did not recall how it began.  The examiner noted 
that the shoulder was tender to palpate with slight edema and 
limited motion.  There was no dislocation or deformity.  The 
assessment was a muscle strain.  It was subsequently noted 
that the pain was intermittent and did not interfere with 
daily gym activities.  Strength was equal, bilaterally.  
There were no neurovascular deficits or heat.  There was mild 
tenderness in the area of the subacromial bursa on range of 
motion, but no point tenderness.  The impression was a 
probable strained right shoulder.  Medication, heat and 
decreased activity were recommended.  X-ray studies of the 
shoulder were negative.  

Later in January 1986, It was reported that the veteran 
continued to have pain in the subdeltoid area.  The 
possibility of bursitis or muscle tendon strain was 
considered.  Physical therapy was recommended.  

In October 1993, the veteran complained of right shoulder 
pain, stating that he could barely lift his arm in the 
morning.  There was a limited range of right shoulder motion 
with tenderness over the acromioclavicular joint.  The X-rays 
were unremarkable.  The impression was right shoulder 
acromioclavicular arthritis.  

In May 1994, the veteran reported pain in his right shoulder 
and down his right arm.  The examiner found pain with 
abduction and the assessment was an impingement syndrome.  

Evaluation by a physician at the orthopedic clinic, in May 
1994, revealed mild crepitus in the right shoulder on motion.  
There was guarding on passive and active motion.  It was the 
assessment that the veteran had a right shoulder impingement 
syndrome.  

The report of a physical therapy consultation, dated later in 
May 1994, reflects a history of 5 years right shoulder pain 
with increased severity in the past 3 to 4 months.  There was 
some pain at full abduction and on strength testing.  The 
assessment was a right subdeltoid bursitis with mild 
impingement.  Complaints and findings in June 1994 resulted 
in the same diagnosis.  

June 1994 X-ray studies disclosed a prominent 
coracoclavicular joint.  The right shoulder was suboptimal 
with no abnormality grossly seen.  

The July 1994 retirement examination report shows that a 
physician found the veteran's upper extremities to be normal.  

On the December 1994 VA examination, the veteran had a 
limitation of right shoulder motion.  X-rays of the right 
shoulder revealed no evidence of bony or joint abnormality.  
The diagnosis was history of right shoulder bursitis.  

At his May 1997 Board hearing, the veteran testified that he 
still had shoulder pain.  Pain on motion was reported.  He 
testified that he used medication for his shoulder pain.  
Hearing transcript, 27 et seq.  

On the November 1998 VA examination, the veteran reported 
sustaining a right shoulder injury during service, with 
shoulder pain ever since.  The pain was reported to be over 
the dorsum and anterior shoulder.  Pain was sometimes brought 
on by reaching or lifting.  Examination revealed tenderness 
over the supraspinatus insertion and the acromioclavicular 
joint.  He could raise the arm overhead 180 degrees, 
externally rotate 70 degrees and internally rotate 90 
degrees.  The rotator cuff was intact.  X-rays of the right 
shoulder were negative.  The diagnosis was possible 
supraspinatus tendinitis of the right shoulder.  The doctor 
commented that the functional loss was subjective based on 
pain.  Each part was less functional in the veteran's mind 
such that shoulder pain limited reaching.  

The report of the March 1999 VA examination shows the veteran 
reported having some vague right shoulder pain.  Examination 
showed no areas of atrophy or tenderness.  Forward flexion 
and abduction went to 170 degrees.  Rotation was to 10 
degrees internally and 30 degrees externally, bilaterally.  
Motion was symmetric.  Upper extremity strength was 5/5.  
Sensation was positive through out.  Upper extremity deep 
tendon reflexes were 2+, bilaterally and symmetrically.  
There was no evidence of any significant impingement.  Other 
tests were within normal limits.  The impression was vague 
shoulder complaints, no significant bursitis or impingement 
syndrome.  The physician commented that the veteran was not 
aware which shoulder bothered him and there was no evidence 
of significant loss of motion, impingement or bursitis.  


Summary

There was one diagnosis of right shoulder acromioclavicular 
arthritis during service.  The preponderance of the evidence 
is against the diagnosis of arthritis in the veteran's right 
shoulder.  The X-rays taken at the time were unremarkable and 
did not support the diagnosis.  Subsequent X-rays have also 
been negative, providing evidence of the absence of 
arthritis.  Further, subsequent examiners, during and after 
service, have affirmatively provided other diagnoses.  
Following service, the veteran had additional X-ray studies 
and examinations and there is no post service evidence of 
arthritis.  Thus, the preponderance of evidence shows that 
the veteran does not have arthritis in his right shoulder.  
38 U.S.C.A. § 5107(West 1991).  

As to the bursitis, the evidence shows that the veteran's 
right shoulder was symptomatic in service and that it 
responded to treatment.  The veteran's shoulder was examined 
for separation from service in July 1994 and by VA in 1994, 
1998 and 1999 and none of the physicians reported a current 
bursitis.  The preponderance of the evidence establishes that 
the veteran does not now have bursitis of the right shoulder 
and there is no doubt to be resolved.  Therefore, service 
connection can not be granted.  

Disability Evaluations

The veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash, at 224.    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his rating claims.  See 38 U.S.C.A. § 5107(a).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps, at 344.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Hypertension

Prior to January 12, 1998, hypertensive vascular disease 
(essential arterial hypertension) was rated as 10 percent 
disabling where the diastolic pressure was predominantly 100 
or more; or where continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more.  A 20 percent rating was 
assigned where the diastolic pressure was predominantly 110 
or more with definite symptoms.  The next higher rating, 40 
percent, required diastolic pressure which was predominantly 
120 or more and moderately severe symptoms.  The highest 
rating assignable under this code is 60 percent which 
required diastolic pressure predominantly 130 or more and 
severe symptoms.  For the 40 percent and 60 percent ratings, 
there should be careful attention to diagnosis and repeated 
blood pressure readings.  38 C.F.R. Part 4, Code 7101 (1997).  

Effective January 12, 1998, hypertensive vascular disease 
(essential arterial hypertension) will be rated as 10 percent 
disabling where the diastolic pressure is predominantly 100 
or more; or where systolic pressure is predominantly 160 or 
more, or as a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating will be assigned where the diastolic pressure is 
predominantly 110 or more or the systolic pressure is 
predominantly 200 or more.  The next higher rating, 40 
percent, requires diastolic pressure which is predominantly 
120 or more.  The highest rating assignable under this code 
is 60 percent which requires diastolic pressure predominantly 
130 or more.  38 C.F.R. Part 4, Code 7101 (1998). 

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   

Review of the veteran's medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1998), discloses a diagnosis of 
hypertension on the July 1994 examination for separation from 
service.  There was a notation that the veteran was currently 
being treated.  Blood pressure readings were 124/104 and 
120/90.  

On VA examination in December 1994, blood pressures were 
130/90 and 118/86.  

VA clinical records show blood pressures of 142/84 in May 
1995.  

In November 1996, the veteran reported having headaches and 
that he had not taken blood pressure medication for 3 months.  
His blood pressures were 140/100 and 126/86 and medication 
was recommended.  The doctor expressed the opinion that the 
headaches were consistent with tension and it was recommended 
that he wear glasses. 

At his May 1997 Board hearing, the veteran testified that he 
had headaches, went to a doctor, was told that his blood 
pressure was high and was given medication to bring it down.  
He reported that he took medication on a daily basis.  
Hearing transcript, 4.  He told of having headaches and that 
VA physicians related them to his high blood pressure.  
Hearing transcript, 5.  A claimant's statements as to what a 
doctor said are not competent evidence.  See Warren v. Brown, 
6 Vet App 4 (1993).  Further, the veteran does not have the 
medical expertise to diagnosis headaches or other symptoms as 
manifestations of his service-connected hypertension.  A 
diagnosis from a trained medical professional is required.  

VA clinical records of January 1998 show a blood pressure of 
140/90, with the assessment that hypertension was probably in 
fair control.  In May 1998, blood pressure was 164/90, 
142/100 and 140/86 and medication was continued.  

While the veteran is competent to assert that his 
hypertension warrants a higher rating, the medical findings 
are substantially more probative as to whether the disability 
meets the criteria for a higher rating.  Here, the blood 
pressure measurements are consistently less than those 
required for a higher rating and the medical personnel have 
not diagnosed any definite symptoms associated with the 
hypertension.  The medical findings are persuasive and 
provide a preponderance of evidence against the claim.  
38 U.S.C.A. § 5107(b) (West 1991).  Therefore, a higher 
evaluation for hypertension must be denied.  There is no 
doubt to be resolved.

Hemorrhoids

Review of the veteran's medical history, in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1998), shows that on the July 1994 
retirement examination, there were no external hemorrhoids.  
The anal sphincter had a normal tone and the stool was guaiac 
negative.  

On the December 1994 VA examination, the veteran gave a 
history of hemorrhoids.  The physician found one small 
external hemorrhoid.  The diagnosis was hemorrhoids.  

At his May 1997 Board hearing, the veteran testified of 
hemorrhoidal bleeding at certain times.  He stated that 3 or 
4 weeks earlier, he had to take off from work because of 
bleeding.  He stated that he was still having trouble with 
it.  Hearing transcript, 30.  

The report of the November 1998 VA examination shows that the 
veteran reported episodes of blood on his toilet paper 
lasting a day and occurring every 2 to 3 months.  He self-
medicated with Preparation H.  Examination disclosed normal 
sphincter tone, normal sized anal canal, and no palpable 
masses.  There was no evidence of anal fissure.  The flexible 
sigmoidoscopy report shows that there were small internal 
hemorrhoids that were not bleeding, thrombosed or excoriated.  
Hematocrit was stable at 41.8.  The physician's impression 
was that the veteran had internal hemorrhoids which were 
mildly symptomatic.  

Hemorrhoids, external or internal, will be rated as 
noncompensable where mild or moderate.  The current 10 
percent rating will be assigned if they are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The next higher rating, and 
the maximum under this code, requires persistent bleeding 
with secondary anemia, or with fissures.  38 C.F.R. Part 4, 
Code 7336 (1998).  

While the veteran is competent to assert that his hemorrhoids 
are symptomatic and warrant a higher rating, the trained 
medical professionals are in a better position to assess the 
extent of the hemorrhoids.  Consequently the medical reports 
are substantially more probative than the veteran's 
description of the disability.  Here, the medical examiners 
have not found the veteran's hemorrhoids to be large, 
thrombotic, irreducible, with excessive redundant tissue, 
having persistent bleeding and with secondary anemia, or with 
fissures.  On the recent 1998 examination, the doctor 
specified that there were no fissures and the hematocrit was 
stable, evidencing that there was no anemia.  The physician 
further expressed the opinion that the hemorrhoids were mild.  
The evidence establishes that the veteran has mild 
hemorrhoids, for which the rating schedule provides a non-
compensable rating.  38 C.F.R. Part 4, Code 7336 (1998).  The 
preponderance of evidence establishes that the hemorrhoids do 
not approximate any applicable criteria for a higher rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  
Therefore, a compensable evaluation must be denied.  There is 
no doubt to be resolved.


ORDER

Service connection is denied for arthritis of the right 
ankle, low back pain and bursitis of the right shoulder.  

An evaluation in excess of 10 percent for hypertension is 
denied.  

A compensable evaluation for hemorrhoids is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


